




 
Exhibit 10.03(a)
 
 
AMENDMENT NO. 1
 
 
TO
 
 
AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P. (formerly known as
Morgan Stanley Dean Witter Spectrum Strategic L.P.), a Delaware limited
partnership (the “Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited
liability company (formerly Demeter Management Corporation, the “General
Partner”), and ECLIPSE CAPITAL MANAGEMENT, INC., a Delaware corporation (the
“Trading Advisor”), have agreed to amend the Amended and Restated Management
Agreement, dated as of the 1st day of June, 2000 (the “Management Agreement”),
among the Partnership, the General Partner, and the Trading Advisor, to reduce
the monthly management fee rate payable to the Trading Advisor and to increase
the monthly incentive fee rate payable to the Trading Advisor.  Terms used and
not otherwise defined herein have the meanings ascribed to such terms in the
Management Agreement.
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           Effective December 1, 2010, Demeter Management LLC (formerly known
as Demeter Management Corporation) was merged into Ceres Managed Futures
LLC.  In such connection, all references in the Management Agreement to the
“General Partner” shall be deemed to mean Ceres Managed Futures LLC.
 
2.           The monthly management fee rate equal to 1/12 of 3% (a 3% annual
rate) referred to in Section 6(a)(i) of the Management Agreement is hereby
reduced to a monthly management fee rate equal to 1/12 of 2.00% (a 2.00% annual
rate).
 
3.           The monthly incentive fee rate equal to 15% referred to in Section
6(a)(ii) of the Management Agreement is hereby increased to a monthly incentive
fee rate equal to 20%.
 
4.           The foregoing amendments shall take effect as of the 1st day of
July, 2011.
 
5.           This Amendment No. 1 may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same agreement.
 
 
 

--------------------------------------------------------------------------------

 
6.           This Amendment No. 1 shall be governed and construed in accordance
with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 9th day of May, 2011.
 
 
MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P.

 
 
By:  Ceres Managed Futures LLC,

 
 
General Partner

 
 
By:
/s/  Walter Davis­­­­­­­­­­

 
 
Name:
Walter Davis

 
 
Title:
President

 
 
CERES MANAGED FUTURES LLC

 
 
By:
/s/  Walter Davis­­­­­­­­

 
 
Name:
Walter Davis

 
 
Title:
President

 
 
ECLIPSE CAPITAL MANAGEMENT, INC.

 
 
By:
/s/  Thomas W. Moller­­­­

 
 
Name:
Thomas W. Moller

 
 
Title:
President




 
 
